ATTORNEY GRIEVANCE COMMISSION                      *          IN THE
OF MARYLAND                                                   COURT OF APPEALS
                                                   *          OF MARYLAND
               Petitioner,
                                                   *          Misc. Docket AG No. l 03
V.
                                                   *          September Term, 2016
CHARLES GRANT BYRD, JR.
                                                   *
               Respondent.
                                                  ORDER

        This matter came before the Court on the Joint Petition for Disbarment by Consent filed

by the Attorney Grievance Commission of Maryland and the Respondent, Charles Grant Byrd

Jr., pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules

8.4 (b), (c), and (d) of the Maryland Rules of Professional Conduct.            The Court having

considered the Petition, it is this 5th day of April, 2017.

        ORDERED, by the Court of Appeals of Maryland, that Respondent, Charles Grant Byrd,

Jr., be, and he is hereby, disbarred from the practice of law in the State of Maryland, effective

immediately; and it is further

        ORDERED, that, the Clerk of this Court shall remove the name of Charles Grant Byrd,

Jr. from the register of attorneys in this Court and certify that fact to the Client Protection Fund

of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-742 (a)(l ), and comply with Maryland Rule 19-761.




                                                       Isl Clayton Greene Jr.
                                                       Senior Judge